FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

HALL STREET ASSOCIATES, L.L.C., a     
Washington Limited liability
company,
                Plaintiff-Appellee,
               v.
MATTEL INC., a Delaware                     No. 05-35721
corporation,
                                               D.C. No.
              Defendant-Appellant,
                and                      CV-00-00355-REJ
                                          District of Oregon,
TYCO INDUSTRIES, INC., a Delaware               Portland
corporation; TYCO MANUFACTURING                 ORDER
CORP., an Oregon corporation;
TYCO TOYS, INC., a Delaware
corporation; VIEW-MASTER IDEAL
GROUP, INC., an Oregon
corporation,
                        Defendants.
                                      
    On Remand from the United States Supreme Court

                     Filed July 8, 2008

    Before: Alfred T. Goodwin, Stephen Reinhardt, and
             Susan P. Graber, Circuit Judges.


                          ORDER

  This case is hereby resubmitted.

  This court, having concluded that Hall Street Associates,
L.L.C. has preserved the issue of sources of authority, other

                            8145
8146          HALL STREET ASSOCIATES v. MATTEL
than the Federal Arbitration Act, through which a court may
enforce an arbitration award, the cause is remanded to the dis-
trict court to make such determinations and conduct such
hearings as may be consistent with the Supreme Court’s deci-
sion in Hall Street Associates, L.L.C. v. Mattel, Inc., 128
S. Ct. 1396 (U.S. Mar. 25, 2008), and to enter a final judg-
ment accordingly.

  IT IS SO ORDERED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.